DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 08/19/2021.
Claims 1-20 are pending.

Response to Arguments

The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections are made in reference to the amended claims.
The previous double patenting rejections have been withdrawn.
Applicant's arguments filed on 08/19/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 08/19/2021, Applicant argues the following:

The claims are not directed to a judicial exception.
The independent claims integrate any recited exception into a practical application.
The independent claims include significantly more than an abstract idea.


Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point a: Examiner respectfully point out the abstract idea identified in the independent claims illustrated above under the 35 USC 101 rejections. Applicant argument that receiving a request to deploy virtual machine, “receiving a predicted lifetime for the virtual machine”, and further “identifying, for each node of plurality of nodes, an average life time”. Examiner would respectfully indicate that receiving of request/predicted lifetime or determining average lifetime fall in the category of either data gathering and/or insignificant pre-solution activity. Similarly, allocating the virtual machine to first node” and “allocating the virtual machine to different node”, although clearly requires virtual machines and can’t be implemented in the mind, fall in the insignificant post solution activity and therefore, neither improves the technology/technical field nor amount to significantly more (see MPEP 2106.05(g).
 With respect to point b: Applicant argues that the claim integrate the abstract idea into a practical application based on the improvement in computer technology and provided specification paragraph [003], [0043], [0044] and [0089] as support for improvement. Specification discloses “The background description provided herein is for the purpose of generally presenting the context of the disclosure. Work of the presently named inventors, to the extent the work is described in this background section, as well as aspects of the description that may not otherwise qualify as prior art at the time of filing, are neither expressly nor impliedly admitted as prior art against the present disclosure” in paragraph [0003], which doesn’t indicate any improvement whatsoever. Similarly, paragraph [0043] discloses “In the drawings, reference numbers may be reused to identify similar 

With respect to point c: Applicant argues patent eligibility based on the claims providing a non-conventional and non-generic implementation of allocating a virtual machine to a node based on predicted lifetime of the virtual machine and an average lifetime of virtual machines of the node. In addition to the response with respect to point a) above, Examiner indicates that the Applicant’s rationales are based on the predicted lifetime and average lifetime are either an abstract idea if considered with recited claim limitations (e.g. when the predicted life…) or insignificant pre-solution activity (i.e. receiving…, average lifetime).  A new abstract idea is still abstract idea and additional claim elements as recited in the claim fall in the category of insignificant extra solution activities. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 line 4 recites “receiving a predicted lifetime” and later in claim 5 line 1 recites “identifying the predicted life time”. It is unclear if the predicted life time is being received or identified or both received and identified.

Claims 9 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-4, 6-11, 13-17, and 19-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	Claims 1-20 : yes
Step 2A prong 1: Recites a judicial exception? - Yes
	“when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” and “when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes,” (claim 1 - abstract idea: observe/judge/evaluate - Mental Process).
Step 2A prong 2: Integrate judicial exception into practical application? - No
“A method”, “receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines in a cloud computing system”; “receiving a predicted lifetime for the virtual machine”; “identifying, for each node from the plurality of nodes, an average lifetime”, “an average life time including an average predicted lifetime of virtual machines running on a given node from the plurality of nodes”,  “wherein the average lifetime indicates an average duration of time prior to termination of  virtual machines running on the given node”, “allocating the virtual machine to the first node”; “allocating the virtual machine to a different node from the plurality of nodes”.
Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (WURC)

First, claims 1-8 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 
Claim 1 is directed to “allocating the virtual machine based on determination if the predicted lifetime of the virtual machine is within a predetermined range of the average lifetime of virtual machines” at a high level of generality. The claim elements of “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” and “when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes,” as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is an abstract idea of Mental Process. For example, claim elements of “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes” involves comparing predicted life time with an average lifetime, i.e. making decision based on given information, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “A method (i.e. generic computing method)”, “receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines (i.e. pre-solution activity - not an improvement) in a cloud computing system (i.e. computing environment tied to the solution- not an improvement)”; “receiving a predicted lifetime for the virtual machine (i.e. extra pre-solution activity and/or data gathering activity  - not an improvement)”; “identifying, for each node from the plurality of nodes, an average lifetime, the average life time including an average predicted lifetime of virtual machines running on a given node from the plurality of nodes”, “wherein average lifetime indicates an average duration of time prior to termination of virtual machines running on the given node” (i.e. extra pre-solution activity and/or data gathering activity  - not an improvement)”; “allocating the virtual machine to the first node” (post-solution activity - not an improvement); “allocating the virtual machine to a different node from the plurality of nodes (post-solution activity - not an improvement)”. These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, receiving a request to deploy a virtual machine on a node from a plurality of nodes running a plurality of virtual machines is an example of pre-solution activity and cloud computing is a particular technological environment as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. Additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.
The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the claim 1 are an example of extra pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Independent claims 9 and 15 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-4, 6-8, 10-11, 13-14,  16-17, and 19-20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1.
 
Therefore, the claim(s) 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Allowable Subject Matter

Claim 1, 9 and 15 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action.

Reason for Allowance


The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the cited prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

The cited prior art of record does not expressly teach or render obvious the limitations of “when the predicted lifetime is within a predetermined range of the average lifetime of virtual machines running on a first node of the plurality of nodes, allocating the virtual machine to the first node; and when the predicted lifetime is not within the predetermined range of the average lifetime of virtual machines running on the first node of the plurality of nodes, allocating the virtual machine to a different node from the plurality of nodes”, when taken in the context of the claims as a whole, as recited in claim independent claim 1 was not disclosed in the prior art of record.
The cited prior art of record does not expressly teach or render obvious the limitations of “identifying/receive a predicted lifetime for the virtual machine; determine that the predicted lifetime is within/outside a predetermined range of an average lifetime of virtual machines running on a first node from the plurality of nodes; identify an allocation policy for the first node including a preference that virtual machines on the first node have similar/dissimilar lifetimes; and based on determining that the predicted lifetime is within/outside the predetermined range of the average lifetime in accordance with the allocation policy for the first node, allocate the virtual machine to the first node”, when taken in the context of the claims as a whole, as recited in claim independent claims 9 and 15 was not disclosed in the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhawan et al (US Pub. No. 2007/0079307) teaches virtual machine based network carriers.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195